                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DEONTE OZ ANDERSON,

        Plaintiff,                                            OPINION AND ORDER
 v.
                                                                 No. 18-cv-715-wmc
 GREGORY VANRYBROOK,
 KEVIN LAETSCH,
 MEL CHRISTIANSEN,
 RANDY PARKS, and
 SAMPE L.N.U,

        Defendants.


       On June 28, 2019, the court granted plaintiff Deonte Anderson, a patient at the Mendota

Mental Health Institute (“Mendota”), leave to proceed on a Fourteenth Amendment excessive force

claim against defendant Sampe.     The court denied Anderson leave to proceed against proposed

defendants Gregory VanRybrook, Kevin Laetsch, Mel Christiansen and Randy Parks, who were each

involved in handling Anderson’s subsequent grievance about Sampe’s alleged attack. (6/28/19 Order

(dkt. #6) at 4.) Now before the court is Anderson’s motion for reconsideration (dkt. #12), which will

be denied.

       Anderson’s motion asks for reinstatement of defendants Christiansen and Parks because they

punished him by sending him to the “hole,” presumably restrictive housing. However, Anderson does

not relate this alleged punishment to Sampe’s alleged attack or provide any details about how long he

was in restrictive housing or the conditions of that status. More importantly, Anderson’s complaint

does not include any allegations about being punished for this incident. Accordingly, the motion for

reconsideration will be denied. If Anderson wants to pursue a Fourteenth Amendment Due Process

Clause claim related to Christiansen’s and Park’s alleged decision to place him in the hole, he must



                                                 1
file a motion seeking to proceed on an amended complaint, and he should submit his proposed

amended complaint with that motion for the court to screen as required by § 1915(e)(2).

       In considering whether to take this step, Anderson should consider that “[d]isciplinary

measures that do not substantially worsen the conditions of a lawfully confined person are not

actionable under the due process clause . . . regardless of whether the confinement is criminal or civil.”

Miller v. Dobier, 634 F.3d 412, 414-15 (7th Cir. 2011) (citations omitted). In the Seventh Circuit, “a

liberty interest may arise if the length of segregated confinement is substantial and the record reveals

that the conditions of confinement are unusually harsh.” Marion v. Columbia Corr. Inst., 559 F.3d 693,

697-98 (7th Cir. 2009). Courts in this circuit have generally concluded that short-term placements

in segregation -- typically less than six months -- do not involve a liberty interest. Longer periods of

segregation do require inquiry into the conditions to determine if they impose an “atypical, significant”

hardship. Id. at 697 (citing Wilkinson v. Austin, 545 U.S. 209, 214, 224 (2005) (prisoners’ liberty

interests implicated when placed in segregation depriving them of virtually all sensory stimuli or

human contact for an indefinite period of time)). Thus, if Anderson spent less than 90 days in

segregation-like conditions, it is unlikely that he will be able to state a claim against Parks or

Christiansen.

                                                ORDER

       IT IS ORDERED that plaintiff Deonte Anderson’s motion for reconsideration (dkt. #12) is

DENIED.

       Entered this 19th day of August, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________
                                             WILLIAM M. CONLEY
                                             District Judge

                                                    2
